Citation Nr: 1714566	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-46 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015.

2. Entitlement to a disability rating in excess of 10 percent for hearing loss in the left ear from May 22, 2015.

3. Entitlement to special monthly compensation (SMC) for deafness in both ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The October 2014 rating decision granted service connection for hearing loss in the left ear and assigned an initial disability rating of zero percent, effective January 15, 2009.  Subsequently, in a February 2016 rating decision, the RO increased the disability rating to 10 percent, effective May 22, 2015, but continued the zero percent disability rating prior to May 22, 2015.  

In July 2016, the Board denied an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015, and remanded the issue of entitlement to a disability rating in excess of 10 percent for hearing loss in the left ear from May 22, 2015 for readjudication.

The Veteran appealed the Board's July 2016 decision denying an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015 to the United States Court of Appeals for Veterans' Claims (Court).  By a January 2017 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's July 2016 decision denying an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015, and remanded the matter for further action consistent with the JMPR.


FINDINGS OF FACT

1. The most probative evidence of record shows the hearing impairment in the Veteran's  service-connected left ear is non-compensable prior to May 22, 2015. 

2. The most probative evidence of record shows the hearing impairment in the Veteran's service-connected left ear and nonservice-connected right ear have worsened enough to warrant a 100 percent disability rating from May 22, 2015.

3. The Veteran has deafness in both ears due to an absence of air and bone conduction.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 3.383, 3.385, 4.1, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for disability rating in excess of 10 percent for hearing loss in the left ear from May 22, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 3.383, 3.385, 4.1, 4.27, 4.85, 4.86, Diagnostic Code 6100.

3. The criteria for SMC for deafness of both ears have been met.  38 U.S.C.A. 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.85(g). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them).  

As it pertains to these claims, because they arise from an appeal of the initial disability rating assigned following the grant of service connection, additional notice is not required, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding the VA's duty to notify is triggered by the receipt of a complete or substantially complete application, which a notice of disagreement is not); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding there is no prejudicial error if it does not affect the "essential fairness" of the adjudication).  

In accordance with the VA's duty to assist, the Veteran was afforded VA examinations in October 2009, November 2009, October 2010, February 2014, and February 2016 in connection with these claims.  As each VA examination was conducted in accordance with 38 C.F.R. § 4.85, the Board finds the VA examinations are adequate to adjudicate these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that when the VA undertakes an examination, it must ensure the examination is adequate).  Moreover, neither the Veteran nor his representative has asserted the VA examinations are inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Although the Board's July 2016 remand directives instructed the RO to readjudicate the issue of entitlement to a disability rating in excess of 10 percent for hearing loss in the left ear from May 22, 2015, specifically addressing 38 C.F.R. § 4.85(c) and, if necessary, 38 C.F.R. § 3.383(a)(3), the RO did not do so.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  However, as the Board's decision herein with respect to this particular issue constitutes a complete grant of the benefits sought, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Laws and Regulations

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.27 (2016).  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

As this appeal involves the issue of entitlement to an initial compensable disability rating, the evidence to be considered includes the entire appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  In doing so, it is possible for the Veteran to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27.  

The applicable diagnostic code for hearing impairment is Diagnostic Code 6100.  38 C.F.R. § 4.85.  The rating criteria associated with Diagnostic Code 6100 does not list any specific symptoms or functional effects.  See 38. C.F.R. §§ 4.85, 
Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, No. 15-2818, 3 (Vet. App. March 6, 2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric testing results to the rating tables.  Id.; Doucette, No. 15-2818 at 3 (citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).    

The Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination.  38 C.F.R. 
§ 4.85(b).  Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. 
§ 4.85(c).  However, when the puretone threshold at the frequencies 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, whichever table, Table VI or VIA, results in the highest Roman numeral will be utilized.  38 C.F.R. § 4.86.  Puretone threshold average is the average of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85(d).  

As in this instance, where service connection for hearing impairment is granted only in one ear, in order to determine the evaluation percentage from Table VII, the nonservice-connected ear is designated the Roman numeral I.  38 C.F.R. § 4.85(f).  However, this designation is subject to the provisions of 38 C.F.R. § 3.383.

In the case of certain paired organs and extremities, such as the ears, disability compensation may be payable for a combination of service-connected and nonservice-connected disabilities as long as the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  As it applies to hearing impairment, if the hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of the service-connected disability and the hearing impairment of the nonservice-connected ear meets the provisions of 
38 C.F.R. § 3.385, then compensation will be paid for the combination of the hearing impairment in the service-connected and nonservice-connected ears.  
38 C.F.R. § 3.383(a)(3).

In accordance with 38 C.F.R. § 3.385, the nonservice-connected ear must demonstrate hearing impairment by showing either (1) an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or, (2) auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or, (3) speech recognition scores using the Maryland CNC test are less than 94 percent.

Furthermore, because the VA has a duty to maximize a veteran's benefits, when evaluating a claim for hearing impairment, the Board must consider the applicability of 38 C.F.R. § 3.350, which provides that a veteran may be entitled to SMC due to deafness in both ears.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 4.85(g).  For VA purposes, deafness will be held to exist if there is an absence of air and bone conduction upon examination by a VA authorized audiology clinic under current testing criteria showing bilateral hearing loss, that is equal to or greater than the minimum bilateral hearing loss required for a maximum disability rating.

III. Analysis

The Veteran contends that his hearing has progressively worsened, particularly in his left ear.  See September 2009 VA Examination Report.  According to the Veteran, his hearing has deteriorated to the point that he cannot hear anything.  See February 2016 VA Examination Report.

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To that extent, the Board finds the Veteran's lay statements regarding his hearing impairment competent and credible.  

However, as disability ratings for hearing impairment are determined by applying audiometric test results to the Rating Schedule following an examination by a state-licensed audiologist, the Board is unable to accord the Veteran's lay statements any probative weight with regard to the schedular criteria because he is not a state-licensed audiologist.  See 38 C.F.R. 
§ 4.85; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).

With respect to the Veteran's specific contention that he is entitled to an initial compensable disability rating before May 22, 2015, the Board notes that prior to May 22, 2015, the Veteran was afforded four VA examinations.  At a September 2009 VA examination, the VA examiner noted he was "unwilling/unable to provide consistent test results."  See September 2009 VA Examination Report.  As a result, the VA examiner was unable to provide puretone thresholds or speech recognition percentages.  Two months later, at a November 2011 VA examination, the VA examiner noted the Veteran was again "not able and/or willing to provide consistent test results."  Therefore, the VA examiner was unable to provide puretone thresholds or speech recognition percentages.  See November 2009 VA Examination Report.

However, at an October 2010 VA examination, the VA examiner was able to administer an audiometric test, which provided the results below: 

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45
80
90
Left Ear
40
35
50
85
95

PURETONE THRESHOLD AVERAGE
Right Ear
64 Hz
Left Ear
66 Hz

SPEECH RECOGNITION
Right Ear
60%
Left Ear
52%

See October 2010 VA Examination Report.  Based on the combination of the 66 Hz puretone threshold average and the 52 percent speech recognition score for the left ear, the Veteran is designated the Roman numeral VIII in Table VI.  See 38 C.F.R. § 4.85.  When the Roman numeral VIII is applied to Table VII, because the right ear is automatically designated the Roman numeral I by virtue of its nonservice-connected status, the resulting percentage evaluation is zero percent.  

Finally, at the February 2014 VA examination, the VA examiner was able to administer another audiometric test, which yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
40
45
75
85
Left Ear
35
40
45
80
95

PURETONE THRESHOLD AVERAGE
Right Ear
61 Hz
Left Ear
65 Hz

SPEECH RECOGNITION
Right Ear
60%
Left Ear
72%

See February 2014 VA Examination Report.  Based on the combination of the 65 Hz puretone threshold average and the 72 percent speech recognition score for the left ear, the Veteran is designated the Roman numeral V in Table VI.  See 38 C.F.R. § 4.85.  When the Roman numeral V is applied to Table VII, because the right ear is automatically designated the Roman numeral I, the resulting percentage evaluation is again zero percent. 

A careful review of the claims file reveals no other examinations by a state-licensed audiologist prior to May 22, 2015.  Therefore, the Board finds the October 2010 and February 2014 VA Examination Reports are the most probative evidence of record for the relevant time period.  Furthermore, because the Veteran's left ear hearing loss disability did not meet criteria for a 10 percent rating, the provisions of 38 C.F.R. § 3.383 do not apply.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

With respect to the Veteran's contention that he is entitled to a rating in excess of 10 percent disabling from May 22, 2015, the Board notes the RO mistakenly assigned an effective date of May 22, 2015.  See February 2016 Rating Decision (RO based the higher disability rating on a February 2016 VA examination, which showed the Veteran's hearing impairment in his left ear had worsened).  However, as an earlier effective date is more advantageous to the Veteran, the Board will not disturb it.

The only examination by a state-licensed audiologist after May 22, 2015, is the February 2016 VA examination.  See February 2016 VA Examination Report.  Consequently, it is the only probative evidence of record with respect to this particular timeframe.  The February 2016 VA examiner was able to administer an audiometric test, which provided the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
50
65
70
85
Left Ear
65
65
70
80
100

PURETONE THRESHOLD AVERAGE
Right Ear
67 Hz
Left Ear
79 Hz

SPEECH RECOGNITION
Right Ear
20%
Left Ear
16%

Based on these results, the Board notes the Veteran meets the exceptional patterns of hearing impairment delineated in 38 C.F.R. § 4.86 because his puretone threshold at the frequencies 1000, 2000, 3000, and 4000 Hz is 55 decibels or more.  Consequently, Table VI or VIA may be utilized.  See 38 C.F.R. § 4.86.  If Table VI is applied, the combination of the 79 Hz puretone threshold average and the 16 percent speech recognition score for the left ear results in the designation of the Roman numeral XI.  See 38 C.F.R. § 4.85.  When the Roman numeral XI is applied to Table VII, because the right ear is automatically designated the Roman numeral I, the resulting percentage evaluation is 10 percent.  On the other hand, if Table VIA is applied, based on the puretone threshold average of 79 Hz the resulting Roman numeral designation is VII.  When the Roman numeral VII is applied to Table VII, it culminates in a percentage evaluation of zero percent.  Thus, it is more beneficial for the Veteran to use Table VI. 

Consistent with the February 2016 VA examination findings and the application of Table VI, the RO granted a disability rating of 10 percent from May 22, 2015.  See February 2016 Rating Decision; February 2016 VA Examination Report; see also 38 C.F.R. § 4.85.  However, the RO failed to consider the provisions of 38 C.F.R. 
§ 3.383.

As noted above, 38 C.F.R. § 3.383 allows disability compensation to be paid for a combination of service-connected and nonservice-connected disabilities for paired organs.  According to the February 2016 VA examination audiometric results, the Veteran's hearing in his right ear at all relevant frequencies are above 40 decibels.  See February 2016 VA Examination Report.  Therefore, the hearing impairment in his nonservice-connected right ear meets the level of hearing impairment prescribed in 38 C.F.R. § 3.385.  Further, there is no evidence of record indicating the impairment is due to his own willful misconduct.  See 38 C.F.R. § 3.383.  As a result, disability compensation is payable for the combination of the Veteran's service-connected hearing impairment in the left ear as well as the nonservice-connected hearing impairment in the right ear.  38 C.F.R. § 3.383(a).  

For that reason, the Board must look to Table VI once more.  See 38 C.F.R. § 4.85.
As mentioned above, the most favorable Roman numeral designation for the service-connected left ear is XI.  See February 2016 VA Examination Report.  The combination of the 67 Hz and the 20 percent speech recognition score for the nonservice-connected right ear results in the Roman numeral designation of XI.  When the Roman numeral XI is applied to Table VII for each ear, the resulting percentage evaluation is 100 hundred percent.  Therefore, the Board finds the Veteran should be granted a higher disability rating of 100 hundred percent from May 22, 2015.

Although the Veteran was granted service connection on the basis of aggravation of his pre-existing hearing impairment in the left ear, as his pre-service baseline was non-compensable no reduction is necessary from his current disability rating.  See September 1968 Report of Medical Examination.

The inquiry does not end with the grant of a 100 percent disability rating.  Pursuant to Table VII, in the event a 100 percent disability rating is assigned, the Board must consider entitlement to SMC pursuant to 38 C.F.R. § 3.350.  38 C.F.R. § 4.85, Table VII.  Since the February 2016 VA examination was conducted in accordance with 38 C.F.R. § 3.350, and it establishes bilateral deafness equal to or greater than the minimum bilateral hearing loss required for a maximum disability rating, the Board finds SMC is warranted effective May 22, 2015.  See February 2016 VA Examination Report.

Further, as the issue of referral for extraschedular consideration has been reasonably raised by the record, the Board must consider it herein.  See 38 C.F.R. 
§ 3.321(b)(1); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding the issue of referral for extraschedular consideration is warranted may be raised expressly or reasonably raised by the record).  

In Thun, the Court held the threshold consideration for referral is whether the rating criteria reasonably describe a veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Contemplation of a veteran's disability level and symptomatology, includes the consideration of the collective impact of his other service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014). 
 
If the rating criteria do not reasonably describe the veteran's disability level and symptomatology, the Board must then determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent hospitalization.  See Thun, 22 Vet. App. at 115-16; 
38 C.F.R. § 3.321(b)(1).  If such factors are present, then the case must be referred for extraschedular consideration.  Id. at 116.

In this instance, the Veteran asserts that he has difficulty understanding conversational speech when several people are speaking at once, hearing in crowds, and hearing the television.  See October 2009 VA Examination Report; February 2014 VA Examination Report.  He has difficulty hearing just about everything and uses a "listen up" device to amplify sounds.  See October 2009 VA Examination Report; February 2014 VA Examination Report.  

With respect to his service-connected tinnitus, a high pitched tone or ringing noise, he reports it is constant and drives him crazy.  See October 2009 VA Examination Report; February 2014 VA Examination Report.  In terms of its functional impact, the Veteran states it affects his hearing.  See February 2014 VA Examination Report.  

The Board finds all the above difficulties recounted by the Veteran are manifestations of his hearing impairment.  Tinnitus by its very nature affects hearing.  Even by the Veteran's own admission his service-connected tinnitus affects his hearing.  See February 2014 VA Examination.  As the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment are precisely the effects the above referenced audiometric tests are designed to measure, the Board finds the Veteran's disability level and symptomatology are fully contemplated by the rating criteria.  See Doucette v. Shulkin, No. 15-28184-5 at 4-5; see also 64 Fed. Reg. 25,202 (May 11, 1999).  IN addition, while the Veteran has other service-connected disabilities, there is no implied or expressed contention that any of those disabilities combined with hearing loss and/or tinnitus to cause manifestations outside the purview of the rating criteria.  Since the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Board need not continue in its Thun analysis.  See Thun, supra.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.  

Finally, as a claim for total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel of every initial rating claim, the Board must consider whether a claim for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

Considering the Board's grant of a 100 percent disability rating and special monthly compensation effective May 22, 2015, the Board finds the issue of TDIU need not be discussed for the period from May 22, 2015 forward.  See 38 C.F.R. § 4.16 (total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure substantially gainful employment due to his service-connected disabilities).  

However, the Board must separately consider whether the issue of TDIU has been raised for the period prior to May 22, 2015, during which the Veteran's disability rating remains at zero percent.  A request for TDIU may be raised expressly or reasonably raised by the record.   See Rice, 22 Vet. App. at 453.  After a careful review of the evidence of record the Board notes that while an October 2012 VA Primary Care Note mentions the Veteran has retired from various jobs, there is no evidence of record showing the Veteran is currently unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Therefore, the Board finds the Veteran has neither expressly raised nor reasonably raised by the record a request for TDIU.

ORDER

An initial compensable disability rating for hearing loss in the left ear prior to May 22, 2015 is denied.

A disability rating of 100 percent for hearing loss in the left ear from May 22, 2015 is granted. 

SMC for deafness in both ears, effective May 22, 2015, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


